Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

EXAMINER'S COMMENT TO SPECIFICATION
Per the descriptive statements in the paragraph preceding the claim, the original paragraph is suggested to be cancelled, and the description of reproduction is suggested be amended to similar or identical to the following. Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.
--1.1 is a front elevation view of an Equipment for control of electric power; 
1.2 is a rear elevation view thereof; 
1.3 is a left-side elevation view thereof;  
1.4 is a right-side elevation view thereof;  
1.5 is a top plan view thereof;   
1.6 is a bottom plan view thereof;  
1.7 is a first perspective view thereof; 
…

[[Reproduction 1.1: front view of design 1; Reproduction 1.2: back view thereof; Reproduction 1.3: left view thereof; Reproduction 1.4: right view thereof; Reproduction 1.5: top view thereof; Reproduction 1.6: bottom view thereof; Reproduction 1.7: perspective view(front, bottom, right side) thereof; Reproduction 1.8: perspective view(front, top, right side) thereof; Reproduction 1.9: perspective view(back, top, left side) thereof; Reproduction 1.10: perspective view(back, bottom, left side) thereof; Reproduction 1.11: usage state reference view(front, bottom, right side) thereof; Reproduction 1.12: usage state reference view(front, top, right side) thereof; Reproduction 1.13: usage state 1 reference view(back, top, left side) thereof; Reproduction 1.14: usage state reference view(back, bottom, left side) thereof.]]

Applicant is not required to correct the above-noted formal matters but may wish to do so to place the application in better form.

CLAIM REJECTION - 35 USC § 112 (a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically:

The claim is indefinite and non-enabled because the disclosure described in the specification and shown in the reproductions is insufficient. No determination can be made as to the exact scope of protection sought due to the special descriptions which (1) implies a scope that cannot be supported by a design patent, and (2) is unclear if some of the reproductions are intended to be part of the claim or not:
1) FIGS. 1.1-1.4 are described as “usage state” views, which is directed to utilitarian and functional aspects of the article—which are of no concern in Design Patents. 
2) FIGS. 1.1-1.4 are described as “reference” views. Therefore, it is unclear if the views are intended to be part of the claim or not. 

Clarification of applicant’s intention is required to overcome the rejection to make the claim clearer and more immediately understandable in order that the examiner may be in a position to determine if the claim may be clarified without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121). The following is an example of acceptable language:
--1.11 : bottom front perspective view in a {state of use OR open state};
1.12 : top front perspective view in a {state of use OR open state};
1.13 : rear top perspective view in a {state of use OR open state}; and 
1.14: rear bottom perspective view in a {state of use OR open state}.--
CONCLUSION AND CONTACT INFORMATION
The claim stands rejected under 35 U.S.C. 112(a) & (b), as set forth above.

The references are cited as pertinent art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lauren McVey whose telephone number is 571-270-0203. The examiner can normally be reached Monday - Friday, 8:00am-4:00pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921